Citation Nr: 0306004	
Decision Date: 03/28/03    Archive Date: 04/08/03

DOCKET NO.  98-14 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for gastritis.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to a compensable rating for gout, also 
claimed as arthritis of the feet.

(The issues of increased ratings for hypertension and 
myocardial infarction with coronary artery bypass grafting 
will be the subjects of a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Robinson, Counsel

INTRODUCTION

The veteran had active military service from September 1955 
to June 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1998 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  

The Board is undertaking additional development on the matter 
of the veteran's claims of entitlement to increased ratings 
for hypertension and myocardial infarction with coronary 
artery bypass grafting, pursuant to 38 C.F.R. § 19.9(a)(2) 
(2002).  When it is completed, the Board will provide notice 
of the development, as required by Rule of Practice 903.  38 
C.F.R. § 20.903 (2002).  After providing that notice and 
reviewing any response thereto, the Board will prepare a 
separate decision addressing those issues.


FINDINGS OF FACT

1.  The preponderance of the evidence demonstrates that 
gastritis was not incurred in or aggravated by service.  

2.  The preponderance of the evidence demonstrates that 
diabetes mellitus was not incurred in or aggravated by 
service, nor is it etiologically related to a service-
connected disability.

3.  The competent and probative medical evidence indicates 
that the veteran's gout is controlled by medication, and is 
essentially asymptomatic.  




CONCLUSIONS OF LAW

1.  Gastritis was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2002).

2.  Diabetes mellitus was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 1131, 5107; 38 C.F.R. 
§ 3.303.  

3.  The criteria for a compensable disability evaluation for 
service-connected gout, also claimed as arthritis of the 
feet, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5002, 5017 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters - VCAA

In November 2000, during the pendency of this appeal, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which substantially amended the provisions of 
chapter 51 of title 38 of the United States Code, concerning 
the notice and assistance to be afforded to claimants in 
substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (2000) (codified as amended at 38 U.S.C.A. § 5103 
(West 2002)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claims.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2002).  The recent changes in law have amended the 
requirements as to VA's development efforts in this, and 
other pending cases, modifying and clarifying VA's duty to 
assist a claimant in evidentiary development.  See VCAA, 
supra.  See generally Holliday v. Principi, 14 Vet. App. 280 
(2001).  In addition, VA has published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).

Judicial caselaw is inconsistent as to whether the new law is 
to be given retroactive effect.  The U.S. Court of Appeals 
for Veterans Claims has held that the entire VCAA potentially 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday, supra; see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  That analysis would include cases 
which had been decided by the Board before the VCAA, but were 
pending in Court at the time of its enactment.  However, the 
U.S. Court of Appeals for the Federal Circuit has held that 
only section 4 of the VCAA (which eliminated the well-
grounded claim requirement) is retroactively applicable to 
decisions of the Board entered before the enactment date of 
the VCAA, and that section 3(a) of the VCAA (covering duty-
to-notify and duty-to-assist provisions) is not retroactively 
applicable to pre-VCAA decisions of the Board.  See Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002); Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002) (stating that Dyment 
"was plainly correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 2002).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  The Board has carefully reviewed 
the veteran's claims file to ascertain whether remand to the 
RO is necessary in order to assure compliance with the new 
legislation.  The Board notes that the development of medical 
evidence appears to be complete.  By virtue of the 
correspondence, the May 1998 statement of the case, the March 
and September 2002 supplemental statements of the case 
(SSOCs), and associated correspondence issued since the 
veteran filed his claim, the veteran has been given notice of 
the information and/or medical evidence necessary to 
substantiate his claim.  In addition, the veteran was advised 
that, if he adequately identified relevant records with 
names, addresses, and approximate dates of treatment, the RO 
would attempt to obtain evidence on his behalf.

Further, the veteran was advised of the specific VCAA 
requirements in correspondence dated in December 2001.  The 
RO also advised the veteran of the evidence obtained and 
considered in deciding his claim in the SSOC issued in June 
2002.  It appears that all obtainable evidence identified by 
the veteran relative to his claim has been obtained and 
associated with the claims folder, and that neither he nor 
his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting VA 
must communicate with claimants as to the evidentiary 
development requirements of the VCAA).

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claims, 
under both former law and the new VCAA.  38 U.S.C.A. § 
5107(a) (West 1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000) (now codified as amended at 38 U.S.C.A. 
§§ 5103 and 5103A (West 2002)).  The Board therefore finds 
that no useful purpose would be served in remanding this 
matter for more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2002); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (now codified as 
amended at 38 U.S.C. § 5107(b) (2002)).

II.  Service Connection for Gastritis and Diabetes Mellitus

A.  Factual Background

The veteran's service medical records are negative for any 
complaints or treatment related to gastritis or diabetes 
mellitus.  A VA examination report dated in July 1975, the 
month after the veteran's retirement from active duty, is 
negative for any complaints or findings related to gastritis 
or diabetes mellitus.  

Private medical records dated in May 1990 indicated that the 
veteran had a history of adult onset diabetes mellitus, 
dating back to 1985.  Private medical records dated from 
February to July 1997 show that he received treatment for 
diabetes mellitus.  In July 1997, he underwent an upper 
endoscopy, which revealed pan-gastritis. 

A VA examination report dated in October 1997 revealed a 
diagnosis of diabetes mellitus.  

Private medical records dated from October 2000 to December 
2001 show treatment for diabetes mellitus among other 
illnesses.  


B.  Legal Analysis

In general, applicable statutes and regulations provide that 
service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
That a condition or injury occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition or injury.  Degmetich v. Brown, 104 F.3d 1328, 
1332 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).  To establish a showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may also be 
granted for any disease first diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310; see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Secondary service connection may also be warranted for a non- 
service-connected disability, when that condition is 
aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).

Having reviewed the complete record, the Board finds that the 
preponderance of the competent and probative evidence is 
against the veteran's claims of service connection for 
diabetes mellitus and gastritis.  In essence, we believe that 
the evidence of record demonstrates that these disabilities 
were not incurred in or aggravated by active military 
service.

In this regard, the Board notes that the service medical 
records are negative for any complaints or treatment for 
gastritis during service.  Most significantly, physical 
examinations dated from August 1955 to May 1971 revealed 
normal evaluations of the abdomen, and a report of physical 
examination at separation is negative for any abdominal 
abnormality.  Post-service medical records reveal no evidence 
of gastritis until July 1997, which is approximately twenty-
two years following his retirement from active service.  In 
light of this record, which includes several in-service 
medical examinations showing normal abdominal evaluations, 
and no competent evidence suggesting a relationship between 
the veteran's currently claimed gastritis and service, the 
Board concludes that the preponderance of the evidence is 
against finding that gastritis was incurred in service.

With respect to the veteran's claimed diabetes mellitus, the 
Board notes that his service medical records are also 
negative for any complaints, findings, or diagnosis of 
diabetes mellitus during service.  Furthermore, repeated 
physical examination throughout service showed no findings of 
diabetes mellitus.  In addition, post-service medical records 
reveal no evidence of diabetes mellitus for approximately 10 
years following his separation from service.  Moreover, there 
is no indication, nor does the veteran contend, that he had 
symptoms of diabetes on a continuous basis following his 
service separation.  

The Board notes that the veteran also contends that his 
diabetes mellitus is related to the medication prescribed for 
his service-connected hypertension.  In this regard, he 
stated that a medical professional related his diabetes to 
his service-connected hypertension medication.  The Board 
points out that the Court has held that "the connection 
between the layman's account, filtered as it was through a 
layman's sensibilities, of what a doctor purportedly said is 
simply too attenuated and inherently unreliable to constitute 
'medical' evidence").  Robinette v. Brown, 8 Vet. App. 69, 
77 (1995).  It is clear that there is no competent medical 
evidence of record linking his diabetes mellitus to the 
medication he has taken for his service-connected 
hypertension.  

Moreover, while the veteran, as a lay person, is competent to 
provide evidence on the occurrence of observable symptoms 
during and following service, he is not competent to make a 
medical diagnosis or render a medical opinion which relates a 
medical disorder to a specific cause.  He is not competent to 
claim that he has diabetes mellitus related to his active 
service or service-connected hypertension medication.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).

Finally, the Board observes that the competent medical 
evidence of record contains no indication that the veteran's 
diabetes mellitus is related to his active service or 
medication for any service-connected disability.  Thus, the 
Board finds that service connection for diabetes on a direct 
or secondary basis is not warranted.  See 38 C.F.R. § 3.303, 
3.310 (2002).

The Board has, of course, considered the possibility of 
obtaining an additional medical examination and/or opinion 
that specifically addresses the issue of whether the 
veteran's current problems are related to his service.  See 
38 U.S.C.A. § 5103A(d) (West 2002), calling for an 
examination or opinion when necessary to make a decision on a 
claim.  However, as discussed in detail above, his medical 
examinations during his lengthy active duty career, and at 
his final separation, repeatedly showed no abnormalities 
other than hypertension.  The earliest evidence of gastritis 
does not appear in the record until over twenty-three years 
following his separation from active service, and the 
earliest evidence of a diagnosis of diabetes mellitus does 
not appear until approximately 10 years following separation.  
In light of this record, the Board believes that any opinion 
obtained regarding a relationship between the veteran's 
claimed disabilities and his military service would be based 
upon sheer speculation, and therefore, based upon this record 
and the VCAA, it is not necessary for us to seek an 
additional opinion to reach our decision.

The Court has clearly held that a medical opinion based on 
speculation, without supporting clinical evidence, does not 
provide the required degree of medical certainty and would be 
of no probative value.  Bloom v. West, 12 Vet. App. 185, 187 
(1999); Black v. Brown, 5 Vet. App. 177, 180 (1995); see also 
Reonal v. Brown, 5 Vet. App. 458, 460 (1993) (noting that the 
"Board [is] not bound to accept opinions of two physicians 
who made diagnoses . . . almost 20 years following 
appellant's separation from service and who necessarily 
relied on history related by appellant.").  Because any 
opinion obtained in this regard would be of no probative 
value, the Board believes that a remand of this case, or 
other development efforts to obtain such an opinion, is not 
warranted.  See Soyini v. Derwinski, 1 Vet. App. at 546; 
Sabonis v. Brown, 6 Vet. App. at 430.

In conclusion, the Board concludes that the preponderance of 
the evidence is against the veteran's claims of entitlement 
to service connection for gastritis and diabetes mellitus.  
The benefits sought on appeal must accordingly be denied.

III.  Entitlement to a compensable evaluation for gout

A.  Factual background

In the first post-service rating decision, in October 1975, 
the RO established service connection for gout and assigned a 
noncompensable (zero percent) evaluation.  The VA examination 
report dated in July 1975 had revealed a history of gout, not 
symptomatic.  

VA outpatient treatment records dated in May 1978 show that 
the veteran had an attack of gouty arthritis.  

In a July 1980 statement, the veteran's line supervisor 
stated that he had observed the veteran limping due to foot 
defect or swollen joint, termed as gout.  A VA examination 
conducted in November 1980 revealed that gout was under 
treatment, and in remission.  

The veteran was hospitalized in May 1990 due to a myocardial 
infarction.  At that time, a history of gout was noted on his 
records.  

The veteran filed a claim for a compensable evaluation for 
gout in September 1997.  

Private medical records dated from February to July 1997 show 
a history of gout and diagnoses for gout, but do not show 
clinical findings or treatment for gout.  

The veteran underwent a VA examination in October 1997.  It 
was noted that the examiner reviewed the veteran's claim file 
and medical chart.  It was further reported that he had been 
on Allopurinol over the past several years and could not 
recall his last episode of gouty arthritis.  He had full 
range of motion of the ankle and feet.  He had no pain or 
tenderness on palpation.  There was no erythema or swelling 
indicative of gouty arthritis.  The examiner's diagnosis was 
of gout, noted to have been asymptomatic for the past 20 
years.  

B.  Legal analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (2002) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected gout, and has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is inadequate for rating purposes.  In 
addition, it is the judgment of the Board that this case 
presents no evidentiary considerations that would warrant an 
exposition of the remote clinical history and findings 
pertaining to the disability at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (2002).  The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
rating personnel are directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

The veteran's gout is currently assigned a noncompensable 
evaluation under Diagnostic Code (DC) 5017.  Gout is rated 
under DC 5017, which, in turn, refers to DC 5002, for 
rheumatoid arthritis.  Gout as an active process, with one or 
two exacerbations a year in a well-established diagnosis, 
will be rated as 20 percent disabling.  Id.  Symptom 
combinations productive of definite impairment of health, 
objectively supported by examination findings or 
incapacitating exacerbations occurring 3 or more times a 
year, warrants a 40 percent rating.  Id.  

For chronic residuals of gout, such as limitation of motion 
or ankylosis, favorable or unfavorable, such impairment will 
be rated under the appropriate diagnostic codes for the 
specific joints involved.  Where, however, the limitation of 
motion of the specific joint or joints involved is non-
compensable under the appropriate codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added, under DC 5002. Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  However, 
the ratings for the active process will not be combined with 
the residual ratings for limitation of motion or ankylosis; 
instead, the higher evaluation will be assigned.  Id.

Regarding gout of the feet, there is not a diagnostic code 
that rates limitation of motion of the feet.  However, gout 
of the feet may be rated, by analogy as residuals of foot 
injuries.  See 38 C.F.R. §§ 4.20, 4.71a, Diagnostic Code 
5284.

Under DC 5284, moderate residuals of a foot injury warrant a 
10 percent evaluation; moderately severe residuals warrant a 
20 percent evaluation; and severe residuals warrant a 30 
percent evaluation.

The Board has considered whether an increase is warranted for 
gouty arthritis of both feet.  However, the Board does not 
find that the veteran meets the criteria for an increase 
under the appropriate rating codes, since the medical 
evidence demonstrates no objective clinical findings.  During 
examination in September 1997, there was no deformity, 
swelling, or tenderness of the feet.  In addition, range of 
motion of the ankles and feet was said to be full.  

On consideration of the clinical record as a whole, the Board 
does not find a basis for an increase for the veteran's 
service-connected gout.  The medical evidence of record 
suggests that the veteran exhibits no present evidence of 
gouty arthritis.  Moreover, it was noted that gout had been 
asymptomatic for twenty-plus years.  Any gout that has been 
referred to has been by history only, and then it has been 
indicated that it was controlled by medication.  The Board 
has reviewed the entire record, including the recent report 
of the October 1997 VA examination, as discussed above.  
Based upon the objective medical findings, the preponderance 
of the evidence is against the assignment of a compensable 
evaluation for gout.  Accordingly, the benefit sought on 
appeal must be denied.  


ORDER

Entitlement to service connection for gastritis is denied.  

Entitlement to service connection for diabetes mellitus is 
denied.  

Entitlement to a compensable evaluation for gout, also 
claimed as arthritis of the feet, is denied.  




____________________________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

